Citation Nr: 1133631	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, to include tinea pedis and calluses.

2.  Entitlement to service connection for a skin disorder of the back.  

3.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis with headaches. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for a low back condition.

7.  Entitlement to service connection for a right knee disorder, to include arthritis.

8.  Entitlement to service connection for a left knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) from a  February 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. The Veteran testified at a personal hearing before a Decision Review Officer in February 2010.  

The Board notes that the RO originally adjudicated separate claims for service connection for calluses and tinea pedis of the feet.  The medical evidence shows additional skin disorders affecting the feet, bilaterally, to include fungal dermatitis and onychomycosis.  Similarly, the RO originally adjudicated the Veteran's claim as entitlement to service connection for sinusitis.  However, medical evidence also reveals additional respiratory diagnoses, to include allergic rhinitis.  Additionally, at the February 2010 personal hearing, the Veteran testified that he sought service connection for sinus headaches as part and parcel of the claim for service connection for sinusitis.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the Board has generally characterized the issues as a claim for entitlement to service connection for a skin disorder of the feet, to include tinea pedis and calluses, and a claim for service connection for a respiratory disorder, to include sinusitis with headaches. As the issue of service connection for headaches was certified to the Board as a separate issue, the issue of service connection for a headache disorder will be adjudicated as a separate claim.  

The issues of entitlement to service connection for a low back condition, a right knee disorder, and a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether a skin disorder of the feet, to include tinea pedis and calluses, was incurred in service.

2.  The evidence of record is at least in equipoise as to whether the a skin disorder of the back was incurred in service.  

3.  The evidence of record is at least in equipoise as to whether a respiratory disorder, claimed as sinusitis with headaches, was incurred in service.  

4.  Hypertension is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; hypertension was first documented after service, and is not shown to be related to an injury, disease, or event of service origin.  

5.  A headache disorder, distinct from sinus headaches, is not currently shown. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder of the feet, to include tinea pedis and calluses, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for a skin disorder of the back have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for a respiratory disorder, claimed as sinusitis with headaches, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Hypertension was not incurred in or aggravated by active service, nor may hypertension be presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence dated in May 2006.  The Board finds that any defect as to the content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication process and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or available evidence.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  The Board finds it unnecessary to schedule the Veteran for VA examinations to adjudicate the claims of service connection for hypertension and a headache disorder.  In this regard, the service medical records are negative for any findings or complaints referable to hypertension and hypertension was first noted several years after service.  Additionally, as noted below, the Veteran's headaches have been attributed to sinusitis and the Board has granted headaches as a symptom of the Veteran's sinusitis.   McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Skin Disorders

The Veteran asserts that he developed a skin condition on his feet and back during service.  

The service treatment records show treatment for tinea versicolor in June 1990.  In July 1991, the Veteran was treated for a rash described as skin lesions on the back.  The diagnosis was tinea versicolor.  The Veteran's separation examination report in December 1991 noted a history of tinea corporis and foot trouble.  

After service, VA and private treatment records document treatment for calluses of the feet, hyperkeratosis and tinea pedis.  On VA general examination in October 2006, the Veteran complained of athlete's foot, calluses and discolored toenails, bilaterally, which he treated with ointment.  Following an examination of the Veteran, the examiner diagnosed tinea pedis and onychomycosis of the feet. 

At the February 2010 personal hearing , the Veteran reported onset of a skin disorder of the feet and back in service.  He described a rash and itching of the skin on his back during service for which he required treatment.  He was told at the time that he had developed a skin fungus on his back.  After service, the skin on his feet and back would periodically become symptomatic and he treated it with ointment.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's skin condition of the feet and back had their onset in service.  

Initially, the Board must assess the Veteran's competence and credibility to assert that the back and bilateral foot skin condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  Here the Board finds that the Veteran is credible and competent to report that he experienced skin problems on his back and feet in service, as he was able to visibly observe such problems in service and note postservice that he continued to have the same skin problems .  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service medical records document treatment for tinea versicolor on his back, and on separation from service the examiner noted a history of tinea corporis and foot trouble.  After service, VA and private treatment records document treatment for calluses of the feet, hyperkeratosis and tinea pedis.  Similarly, following an examination of the Veteran, a VA examiner diagnosed tinea pedis and onychomycosis of the feet.  It is apparent from the examination report that the Veteran's back was not examined for a skin disorder.  Moreover, the Veteran has provided credible history of onset of symptoms in service which is consistent with the circumstances of his service.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his skin condition on his back and feet, he is competent to relate his current disabilities to his active service.  See Davidson v.  Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claims.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a skin disorder of the feet, to include tinea pedis and calluses, and a skin disorder of the back, is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder

The service treatment records show that the Veteran was hospitalized in April 1989 for 2 1/2 days for sinusitis.  He complained of headaches, pain and swelling.  The Veteran's separation examination report in December 1991, reflects a medical history of sinusitis.  

After service, VA and private treatment records starting in March 1997, recorded a medical history of sinus surgery, along with complaints and treatment for sinus congestion and nasal dripping.  Diagnoses included allergic rhinitis and acute maxillary sinusitis with secondary post-nasal drip.  He was treated with medication, to include a nasal inhaler.  

On VA general examination in October 2006, the Veteran reported onset of sinus problems in service.  He stated that his sinuses were drained in 1989.  The condition remained periodically symptomatic since service, and was manifested by nasal dripping, congestion, burning eyes and headaches.  Although an examination did not reveal evidence of sinusitis, the examiner diagnosed chronic rhinitis with recurrent sinusitis.  

At the February 2011 personal hearing, the Veteran reported periodic sinus infections, occurring approximately once a year.  These episodes were accompanied by headaches. 

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's respiratory disorder, claimed as sinusitis with headaches, had their onset in service.  

Here the Board finds that the Veteran is credible and competent to report that he experienced sinus pressure, nasal dripping and headaches in service, as he was able to visibly observe such problems in service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  . 

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The service medical records show that the Veteran was hospitalized for sinusitis associated with complaints of headaches, pain and swelling, and on separation examination the clinician reported a medical history of sinusitis.  After service, the medical evidence documents ongoing treatment for respiratory problems to include sinus congestion and nasal dripping, as well as allergic rhinitis, starting in 1997.  Additionally, the VA examiner in October 2006 diagnosed chronic rhinitis with recurrent sinusitis.  Moreover, the Veteran has provided a credible history of onset of symptoms in service which is documented in the service medical records.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his respiratory problems, to include sinus congestion with headaches and nasal dripping, he is competent to relate his current disabilities to his active service.  See Davidson v.  Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim for a respiratory disorder described as sinusitis with headaches.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a respiratory disorder, claimed as sinusitis with headaches, is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hypertension

The service treatment records documented blood pressure readings as follows; 138/78 in January 1989, 110/70 in August 1989, 146/71 in April 1990, 136/76 in October 1990, 120/80 in December 1990, 144/69 in July 199, and 134/64 in December 1991. 

After service, an April 1996 private echocardiography report noted borderline pulmonary hypertension.  Private treatment records in March 1997, recorded a medical history of sinus surgery and a diagnosis of hypertension.  Subsequent VA and private treatment records document treatment for hypertension with medication.          
                                     
On VA general examination in October 2006, the Veteran reported taking medication for hypertension approximately 3 years after service discharge.  On examination, blood pressure readings were 142/73, 144/80, and 147/84.  Following an examination of the Veteran, the examiner diagnosed hypertension, on medications, not adequately controlled.    

At the February 2010 personal hearing , the Veteran testified that he was not diagnosed with hypertension until 1995.  He denied any problems with hypertension during active duty.  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90, while a rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Although the Veteran is shown to have a current diagnosis of hypertension, the evidence of record does not indicate that it was incurred in service, nor does the medical evidence otherwise link the condition to any disease, injury, or event of service origin.

The service treatment records do not reveal findings, treatment, or diagnosis of hypertension.  Moreover, at the February 2010 personal hearing, the Veteran testified that he was not diagnosed with hypertension until 1995, and he denied any problems with hypertension during active duty.  The Board finds that hypertension was not shown in service.

The earliest documented evidence of hypertension is in an April 1996 private echocardiography report that noted borderline pulmonary hypertension.  Private treatment records in March 1997 recorded a diagnosis of hypertension.  That evidence is indicative of a period of approximately 4 years post-service discharge without treatment, which weighs heavily against the claim.  None of the VA or private treatment records attributes hypertension to military service or otherwise mentions any relationship to service.  Furthermore, as the evidence does not show, nor does the veteran claim, a diagnosis of hypertension within one year after separation from active service, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  To the extent that the Veteran may believe that his hypertension is related to service, the Board notes that he is not competent to provide medical opinions regarding causation.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to report that he experiences certain symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, no medical professional has established a relationship between hypertension and the Veteran's active duty.  While the veteran has denied any problems with hypertension or a diagnosis of hypertension during service, even if he made such an assertion, the Board emphasizes that hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  38 C.F.R. § 3.159(a)(2) (2010).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (lay evidence can be competent and sufficient to establish a diagnosis when a lay person is competent to identify the medical condition; layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Accordingly, absent competent evidence demonstrating that the Veteran's disability had onset in service and medical evidence indicating a relationship between hypertension and service, the Board finds that service connection for hypertension is not warranted.

In sum, the Board finds that the evidence does not support a grant of service connection for hypertension.  As the preponderance of the evidence is against the award of service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Headaches

The Veteran is seeking service connection for a headache disorder.

The service treatment records show that the Veteran was hospitalized in April 1989 for sinusitis with complaints of headaches.  The remainder of the service treatment records does not contain any complaints, diagnosis or treatment consistent with a chronic headache disorder.  

Post-service medical records do not show a diagnosis or treatment for a headache disorder.  At the February 2011 personal hearing, the Veteran denied that he had been diagnosed with a headache disorder, rather he complained of sinus headaches.  

In this case, the Board finds that the Veteran is credible and competent to report that he experienced headaches associated with sinus congestion since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

While the Veteran is competent to testify to headaches, he is not competent to opine as to the etiology of or render a medical diagnosis as to headaches.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant).  None of the medical evidence during the period on appeal has shown any type of a headache disorder, other than headaches associated with the Veteran's sinusitis.  This decision has already granted service connection for a respiratory disorder, to include sinusitis with headaches. 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The post-service medical evidence does not contain a diagnosis consistent with a headache disorder separate from his sinusitis.  Therefore, the Board finds no competent evidence of a headache disability separate from sinusitis since the Veteran filed his claim for service connection in April 2006.  Moreover, the Veteran has not alleged, nor does the record show, that his headaches are a manifestation of a diagnosed disability distinct from sinusitis for which service connection is being granted.  In fact, the Veteran himself has stated that his current headaches occur in connection with his sinusitis.  Therefore, in the absence of proof of a present headache disability separate from sinusitis, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Because the competent evidence of record does not establish that the Veteran has a current headache disorder which is separate from those associated with his sinusitis, the preponderance of the evidence is against the claim and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a skin disorder of the feet, to include tinea pedis and calluses, is granted.

Service connection for a skin disorder of the back is granted.  

Service connection for a respiratory disorder, claimed as sinusitis with headaches, is granted. 

Service connection for hypertension is denied.

Service connection for a headache disorder is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that he developed a low back condition, currently diagnosed as degenerative spondylosis and disc disease of the lumbar spine, in service.  The Veteran also claims that a bilateral knee disability was incurred in or aggravated by service.  

The Veteran's enlistment examination in January 1989 did not document treatment for a knee or back disability.  The service treatment records show that in June 1990 the Veteran was treated for right knee pain.  X-rays of the right knee revealed no abnormalities.  The clinician noted right knee surgery 9 years earlier due to a cycling accident.  He was referred for physical therapy.  In August 1990 the Veteran was seen for left knee pain determined to be due to overuse.  A one week temporary lower extremities (TL3) profile was ordered.  A December 1990 report recorded treatment for lower back pain after he fell down stairs.  The assessment was back contusion.  X-rays of the lumbar spine were within normal limits.  The Veteran's separation examination report in December 1991, reflects a history of arthralgia of the knees and recurrent lower back pain.  

After service, VA and private treatment records document treatment for a back condition.  An August 2005 private medical record noted a diagnosis of degenerative disc disease and degenerative joint disease at L4-L5, along with chiropractic treatment and a history of an occupational injury on August 3, 2005.  On VA general examination in October 2006, the Veteran complained of back pain for approximately 5 to 6 years.  He reported chiropractic treatment in 2005 and treatment for muscle spasms in 2004.  The Veteran complained of episodic right knee locking and pain for 4 to 5 years.  He stated he had banged his knee approximately 10 years earlier.  He also stated that as a child he injured his right knee while riding a bicycle, but denied any surgery.  Following an examination of the Veteran and clinical testing, to include X-rays of the lumbar spine and the right knee, the examiner diagnosed chronic low back pain with degenerative spondylosis and disc disease of the lumbar spine, and degenerative arthritis of the femorotibial joints of the right knee.  However, the examiner failed to provide a medical opinion regarding the etiology of the Veteran's low back and right knee symptoms.  Additionally, the examiner failed to provide a diagnosis or etiological opinion pertaining to the Veteran's left knee complaints.  Although the Veteran is competent to report the onset of low back and knee symptomatology during service, he is not competent to diagnose or to relate any current lumbar spine disability, right knee, or left knee disorder, to his active service.  As any relationship between the Veteran's low back and bilateral knee complaints and service remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, while the RO obtained private treatment records identified by the Veteran in 2006, testimony provided at the February 2010 personal hearing suggests there may be additional private treatment records generated after 2006.  On remand, the Veteran should be asked to either provide the records or to submit a release form so VA can request the records.

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in January 2006.  To aid in adjudication, any VA medical records that have not yet been obtained should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After the appropriate releases have been signed, all reported private treatment records should be requested.

2.  Obtain the Veteran's VA treatment records dated from January 2006 to the present pertaining to his knees and back.  All attempts to secure those records should be documented in the claims folder.  

3.  After the above development is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any right and left knee disabilities.  The examiner should review the claims file and should note that review in the examination report.  Specifically, the examiner should provide the following opinion:

a) Diagnose any right or left knee disability that may be present. 

b) Determine whether is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee or left knee disability is related to the Veteran's active duty.  The examiner must consider lay statements regarding in-service knee complaints and occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

c) The service treatment records show that in June 1990 a clinician noted right knee pain along with a history of right knee surgery 9 years earlier.  If a right knee disability was not incurred during service, is there clear and unmistakable evidence that a right knee disability pre-existed service?  If so, is there clear and unmistakable evidence that any pre-existing right knee disability was not aggravated (increased in disability beyond the natural progress of the condition) during service?  

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any low back disability.  The examiner should review the claims file and should note that review in the examination report.  Specifically, the examiner should provide the following opinion:

a) Diagnose any current back disability.

b) Determine whether is it at least as likely as not (50 percent probability or greater) that any current low back disability is related to the Veteran's active duty.  The examiner must consider lay statements regarding in-service back complaints and occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of in-service medical treatment records, and post-service medical records, to include August 2005 private treatment records that contain a diagnosis of degenerative disc disease and degenerative joint disease at L4-L5, along with chiropractic treatment for an occupational injury incurred on August 3, 2005.   

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


